STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re M. L. STAMPER, Minor.                                          August 23, 2018

                                                                     No. 341134
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 17-852273-NA


Before: CAMERON, P.J., and RONAYNE KRAUSE and TUKEL, JJ.

PER CURIAM.

        Respondent mother appeals as of right the trial court order terminating her parental rights
to the minor child, MLS, under MCL 712A.19b(3)(g), (i), (j), and (l). We affirm.

        MLS has extensive medical needs. He requires oxygen 24 hours a day, needs around the
clock breathing monitoring, and must attend regular medical appointments. He needs suctioning
after eating and cannot be exposed to germs. Thus, MLS needs more care than an average child.
We set forth additional facts as necessary to our analysis below.

        Respondent challenges the trial court’s findings that statutory grounds existed to
terminate her parental rights. To terminate parental rights, a trial court must find the existence of
a statutory ground for termination in MCL 712A.19b has been met by clear and convincing
evidence. In re McIntyre, 192 Mich App 47, 50; 480 NW2d 293 (1991). A trial court’s factual
findings in terminating parental rights are reviewed for clear error. MCR 3.977(K); In re
Hudson, 294 Mich App 261, 264; 817 NW2d 115 (2011).

        At the time that respondent’s parental rights were terminated, the statutory grounds cited
by the trial court provided:

       (3) The court may terminate a parent’s parental rights to a child if the court finds,
       by clear and convincing evidence 1 or more of the following:

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.


                                                -1-
                                             * * *

               (i) Parental rights to 1 or more siblings of the child have been terminated
       due to serious and chronic neglect or physical or sexual abuse, and prior attempts
       to rehabilitate the parents have been unsuccessful.

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

                                             * * *

              (l) The parent’s rights to another child were terminated as a result of
       proceedings under section 2(b) of this chapter or a similar law of another state.[1]

        Respondent’s parental rights were properly terminated under MCL 712A.19b(3)(g) and
(j) because respondent was unable to provide proper care of MLS, who would likely be harmed
in her care. Respondent admitted that her parental rights were terminated to another child in
December 2016 because she failed to comply with a treatment plan. 2 The record shows that
respondent had a history of unstable housing and had recently lived in both a commune and a
chicken coop. Neither of her past housing environments was suitable for a medically fragile
child such as MLS, who needed extra protection from germs. Respondent’s more recent decision
to marry Stamper, a man with a Children’s Protective Services history regarding another child,
and to invite Stamper’s father, who had a criminal sexual conduct record, to stay with them
shows that she still cannot provide a suitable home environment for MLS.

        Respondent has mental health issues that include major depressive disorder, post-
traumatic stress disorder, and a history of self-harm. She has not been treated for these mental
health issues. Instead of making sure she addressed her own issues so that she could care for
MLS, she married Stamper, a man who needed additional care and assistance. Given that her
parental rights to another child were terminated and that two of her other children were being
raised by their respective fathers with little or no contact from respondent, it was clear that


1
  Effective June 12, 2018, MCL 712A.19b(3)(g) and (3)(i) have been amended, and MCL
712A.19b(3)(l) has been deleted. See 2018 PA 58.
2
  To be clear, the fact that respondent previously had her parental rights to another child
terminated is not per se evidence that termination is now proper under MCL 712A.19b(3)(g).
However, although the doctrine of anticipatory neglect is also not necessarily a proper basis for
termination standing alone, the circumstances surrounding a prior termination can constitute
evidence that the trial court may properly consider as part of a parent’s entire history when
attempting to predict how the parent might treat another child. See In re JL, 483 Mich 300, 331-
334; 770 NW2d 853 (2009); cf. In re LaFrance, 306 Mich App 713, 730-732; 858 NW2d 143
(2014). This is especially the case if a parent’s history, including the circumstances surrounding
a prior termination, clearly shows a pattern of behavior that has not meaningfully changed.


                                               -2-
respondent could not care for MLS. Moreover, when questioned as to her practical ability to
care for MLS, respondent stated that she planned to rely on transportation provided by the
insurance company because she did not have a car or driver’s license. Although respondent
believed she could financially support the child and provided pay stubs to show proof of
employment and ability to financially support the child, she did not have a plan for how she
would be able to continue working 60 to 75 hours weekly and pay for MLS’s medication or
attend to his extensive medical needs.              Given respondent’s issues, limitations, and
responsibilities, it is clear that respondent could not provide MLS the care he requires.

        Respondent contends that to terminate her parental rights under MCL 712A.19b(3)(g),
petitioner needed to already have demonstrated that she failed to provide proper care of MLS by
the time the petition was written. This argument is unpersuasive. The trial court properly found
that respondent lacked transportation and medical knowledge about MLS’s needs and lacked
appropriate items and medical supplies for him. Respondent failed to provide proper care
because she was not mentally stable and there was no indication she could meet the needs of a
healthy child, let alone a child with medical needs such as MLS had. Respondent’s inability to
meet the child’s needs, given his medical condition, would put him at significant risk of harm.
Respondent also demonstrated that she had questionable parental judgment and poor decision-
making ability when she married Stamper and invited his father to live with them. Thus, the trial
court did not clearly err when it terminated respondent’s parental rights under MCL
712A.19b(3)(g) and (j).

        Respondent claims that nothing in the record indicates that her parental rights to MLS’s
sibling were previously terminated due to chronic neglect or abuse as required by MCL
712A.19b(3)(i). This claim is unsupported by the record. Termination of parental rights is
permitted under MCL 712A.19b(3)(i) if the court finds by clear and convincing evidence a
prior termination of parental rights to a sibling, involving serious neglect, when “prior attempts
to rehabilitate the parents have been unsuccessful.” It is undisputed that respondent lost her
parental rights to MLS’s sibling due to chronic neglect. There was ample evidence to support
that the myriad of services that petitioner previously offered respondent failed to markedly
stabilize her mental health and improve her ability to parent. The overwhelming evidence of
respondent’s neglect of her older son and her inability to address her mental health issues after
attempts to rehabilitate her clearly and convincingly established the applicability of MCL
712A.19b(3)(i). In re Gach, 315 Mich App 83, 94-95; 889 NW2d 707 (2016).




                                               -3-
          Respondent correctly argues that the trial court erred in relying on MCL 712A.19b(3)(l)
to terminate her parental rights because this statutory ground has been deemed unconstitutional.
In re Gach, 315 Mich App at 98-99. However, because only one statutory ground for
termination needed to be established, In re Ellis, 294 Mich App 30, 32; 817 NW2d 111 (2011),
and the trial court did not err when it terminated respondent’s parental rights under subsections
(g), (j), and (i), we affirm. 3

       Affirmed.

                                                            /s/ Thomas C. Cameron
                                                            /s/ Amy Ronayne Krause
                                                            /s/ Jonathan Tukel




3
  Although respondent does not raise the issue of best interests on appeal, we note that the trial
court did not clearly err when it found that a preponderance of the evidence showed that
termination of her parental rights was in the best interests of MLS. See In re White, 303 Mich
App 701, 713; 846 NW2d 61 (2014).


                                               -4-